Exhibit 10.1

 

FOURTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS FOURTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”), made as
of January 7, 2014, by and between LAPOLLA INDUSTRIES, INC., a Delaware
corporation (the “Company”) and CHARLES A. ZAJACZKOWSKI (the “Executive”).

 

WHEREAS, the parties have previously entered into an Executive Employment
Agreement effective May 10, 2010, as amended from time to time (collectively the
“Existing Agreement”); and

 

WHEREAS, the parties desire to amend the Existing Agreement and enter into this
Amendment to extend the Employment Term for an additional two years and increase
the auto allowance.

 

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

 

1. EFFECTIVE DATE. This Amendment shall be effective as of December 31, 2013.

 

2. SECTION 1 OF THE EXISTING AGREEMENT, “EMPLOYMENT TERM”, IS AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:

 

“1. EMPLOYMENT TERM. Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment for a period beginning on the Effective
Date and ending December 31, 2015, unless sooner terminated in accordance with
Section 6 hereof (“Employment Period”).”

 

3. THE LAST SENTENCE OF SECTION 4.6 OF THE EXISTING AGREEMENT, “Expense
Reimbursement”, IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

“Company shall also provide the Executive an automobile allowance, which
allowance shall not exceed $700 per month.”

 

4. ENTIRE AGREEMENT. This Amendment, together with the Existing Agreement,
constitutes the entire agreement between the parties hereto with respect to the
terms of the Executive’s employment with the Company and together supersede all
other prior agreements, if any, understandings and arrangements, oral or
written, between the parties hereto with respect to such subject matter, and the
terms and conditions of the Executive’s employment with the Company shall be
governed solely pursuant to the terms of this Amendment and the Existing
Agreement. In the event of any conflict between the terms of this Amendment and
the Existing Agreement, the terms of this Amendment shall govern. Except as
superseded by the terms of this Amendment, the terms of the Existing Agreement
shall remain in full force and effect as existing prior to the signing of this
Amendment.

 

5. COUNTERPARTS. This Amendment may be executed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

6. CONSULTATION AND REVIEW BY INDEPENDENT COUNSEL. Executive represents to
Company that he has consulted with and been advised by independent counsel of
his own choosing in connection with the negotiation of the form and substance of
this Amendment prior to its execution.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative and the Executive has executed this Amendment as
of the day and year below.

 



LAPOLLA INDUSTRIES, INC.     EXECUTIVE               By: /s/ Michael T. Adams,
EVP   1/7/14 By: /s/ Charles A. Zajaczkowski     1/7/14 Name:  Michael T. Adams
    Date Name:  Charles A. Zajaczkowski       Date Title:  Executive Vice
President          

